PER CURIAM:
Gary Kevin Mattis appeals the district court’s order dismissing his civil action. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mattis v. Virginia, No. CA-03-75 (N.D.W.Va. Mar. 29, 2004). We deny Mattis’ motion to strike and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED